DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim(s) 15 and 18 is/are objected to because of the following informalities: 
Claim 15 Line 4: Change “model;” to – model; and –.
Claim 18: The claim limitation “storing, on the memory of the computing device, a second application” should terminate with a semi-colon (instead of a comma). 
Appropriate correction is required.
Response to Arguments
Regarding claims 3-5, 9, 11, 13, and 16: Applicant’s arguments, see page 9, filed 4/22/2021, with respect to the objections to claims 3-5, 9, 11, and 16 have been fully considered and are persuasive. The objection to claims 3-5, 9, 11, and 16 has been withdrawn. 
Regarding claim 18: Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. In Re page 9, applicant argues that the claims have been amended to address the alleged informalities.	Examiner disagrees. Applicant’s amendments do not address the punctuation after “storing, on the memory of the computing device, a second application” on line 4, which should be changed from a comma to a semicolon. 
Claim 15 is objected to as necessitated by the amendment to the claim.

PRIOR ART
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. In Re pages 9-11, applicant argues that applied art fails to teach at least “registering the first machine-learned model with an application programming interface” and “exposing the machine-learned model to the second application by the application programming interface” for claim 1 and that claims 14 and 18 are patentably distinct for the same reasons.
Aradhye does recite “models for machine learning and adaptation can be saved and loaded via machine learning and adaptation service API” (Aradhye e.g. C11L55–C12L10). The model being “saved” via an API meets the claimed “registering” of the model with an application programming interface. The disclosed model being “loaded” via an API meets the claimed “exposing” of the model by the application programming interface. What isn’t explicitly recited by Aradhye is that the exposed machine-learned model is exposed to the second application (claims 1 and 18) or that the exposed machine-learned model is exposed to client application (claim 14) or wherein the client application and the provider application are implemented on a same computing device (claim 14). However, new reference Mathur cures these deficiencies, as detailed in the rejection below. 
In Re page 11, applicant argues that the dependent claims are allowable for at least the reasons relating to corresponding independent claims. 
Examiner disagrees. Since the independent claims are properly rejected by the new grounds of rejection detailed below, this argument is not persuasive. 
In Re page 11, applicant argues that “some or all of these claims may possess features that are independently patentable, regardless of the patentability of the independent claims.”
Examiner disagrees. This is a conclusory argument lacking any evidence. 
All pending claims are properly rejected by the applied prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

s 1, 4-7, 11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aradhye (US 8,429,103) in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”).

Claim 1 (Independent)
Aradhye discloses: a computing device, comprising: one or more processors; and one or more non-transitory computer-readable media (col. 2, lines 9-11 “ … In yet another aspect, a mobile platform is provided. The mobile platform includes a processor and a non-transitory computer-readable storage medium…” teaches mobile platform as computing device) that store:
a first application implemented by the one or more processors, wherein the first application comprises a first machine-learned model (col. 13, lines 57-64 “Service manager 316 can manage learning session(s), or instances of one or more machine learning and adaptation models, for the application(s) utilizing machine learning an adaptation service 220 … service manager 316 can prioritize learning sessions and/or resources used by machine learning and adaptation service 220” teaches learning session as instance of machine learning and adaptation model (first machine-learned model) being used by machine learning and adaptation service (first application)); 
a second application implemented by the one or more processors (Figure 2 & col. 10, lines 15-19 “FIG. 2 is a block diagram of mobile platform 200, in accordance with an example embodiment. Mobile platform 200 includes mobile platform system 210, machine learning and adaptation service 220, system application(s) 230, and user application(s) 240” teaches the first application (machine learning and adaptation service) and the second application (any user or system application on the device) being included within the computing device (mobile platform)); and 
instructions that, when executed by the one or more processors, cause the computing device to implement an on-device machine learning platform that performs operations (col. 2, lines 9-18 “ … In yet another aspect, a mobile platform is provided. The mobile platform includes a processor and a non-transitory computer-readable storage medium, configured to store instructions that, when executed by the processor, cause the mobile platform to perform functions. The functions include: (a) receiving data related to a plurality of features,(b) determining at least one feature in the plurality of features based on the received data, (c) generating an output by performing a machine-learning operation on the at least one feature of the plurality of features…” teaches the instructions 
registering the first machine-learned model with an application programming interface (e.g. C11L50–C12L10: models for machine learning are saved via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed storing of the machine learning models via an API meets the claimed registering such models with an application programming interface);
exposing the machine-learned model by the application programming interface (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed loading of the machine learning models via an API meets the claimed exposing such models with an application programming interface);
receiving input data from the second application via the application programming interface; providing the input data to the first application via the application programming interface (Figure 4 & col. 16, lines 21-23: “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440…” teaches the learning API including the functions of the learning interface; col. 16, lines 21-30 “FIG. 4 shows learning interface 440 with five functions: Push(), Pull(). Notify(), Save(), and Load(). In some embodiments, more or fewer functions can be part of learning interface 440. The Push() function can enable an application to provide data to a learning session …” teaches Pull function being included within learning interface and thus being included within the learning API, teaches receiving input data from second application (the application that is providing data to the learning session via learning API by means of the Pull function, and teaches providing input data to the learning session (the first machine-learned model which is managed by machine learning and adaptation service (the first application)) via learning API by means of the Pull function); 
receiving via the application programming interface at least one inference generated by the first machine-learned model based at least in part on the input data; and providing the at least one inference generated by the first machine-learned model to the second application via the application programming interface (Figure 4 & col. 16, lines 21-23 “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440…” teaches learning interface as an API; col. 16, lines 27 -30 “The Push() function can enable an application to provide data to a learning session. The Pull() function can enable an application to request and receive information, such as inference(s) and/or prediction(s), from a learning session” teaches first machine-learned model (learning session) providing inference(s) to second application (the application providing input data to 
Aradhye fails to explicitly recite:
That the exposed machine-learned model is exposed to the second application (EN: while the reference does disclose an API making available/exposing learning functions, but it isn’t explicit that a model being saved/registered is the same as what is being exposed to a second application).
Mathur discloses:
… implementing an on-device machine learning platform that performs operations (e.g. §Abstract: wearable that is capable of running multiple deep learning models locally on the device or §1: executing multiple deep learning based vision algorithms purely locally or §4.1 showing the hardware device upon which the machine learning platform operates), the operations comprising:
exposing the machine-learned model to the second application by the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation);
providing the at least one inference generated by the first machine-learned model to the second application via the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aradhye to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so ( Mathur especially e.g. §Abstract or §1 or §6). 

Claim 4
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye further discloses: wherein the providing the input data to the first application via the application programming interface comprises: obtaining one or more of contextual data or sensor data (col. 31, lines 35-41 “In some instances, user model 920 can take recognized contexts from recognition function 916 and application-related data 918 to predict and/or suggest communicative actions, such as possible phone numbers to dial. For example, suppose that the mobile platform recognizes a context such that the user is on their lunch break and is at their office continuing to work …” teaches obtaining contextual data (user is on lunch break and is at the office continuing to work)); and providing the input data and the one or more of the contextual data or the sensor data to the first application via the application programming interface, wherein the first machine-learned model generates the at least one inference based at least in part on the input data and the one or more of the contextual data or the sensor data (col. 7, lines 41-50 “A "machine-learning service' or machine-learning and adaptation service can support automatic adaptation of preferences of person(s) using the mobile platform. The machine learning service is software running on the mobile platform that provides the necessary functionality for software applications to learn from interactions of person(s) using the mobile platform. The machine-learning service can communicate with software applications via an Application Program Interface (API)” teaches any machine learning service (user model) communicating with software applications via API); col. 31, lines 35-46 “In some instances, user model 920 can take recognized contexts from recognition function 916 and application-related data 918 to predict and/or suggest communicative actions, such as possible phone numbers to dial. For example, suppose that the mobile platform recognizes a context such that the user is on their lunch break and is at their office continuing to work. Further, application-related data may indicate that the user is initiating a phone dialing application and/or a restaurant browsing application. The mobile phone may predict that the user may want to order food and provide a phone number to a local restaurant, possibly a previously called restaurant for making such a food order” teaches a machine learning model (user model) generating an inference (predicting user may want to order food) based on user on lunch break while working (contextual data) and initiating restaurant browsing app (application related input data); col. 31, lines 24-34 “…Examples of application-related data 818 can include, but are not limited to interacting with applications, initiating programs on the mobile platform, and/or executing communicative actions such as dialing phone numbers, among other possibilities. Additional examples of application-related data are discussed above in the context of FIG. 7, among other figures as well. Further, application-related data 918 can differ from context-related data, context vector(s) extracted by context identification 912, classification indications from classifier function 914, and recognized contexts from recognition function 916” teaches application data being different from contextual data).

Claim 5
Aradhye in view of Mathur discloses: the computing device of claim 4. 
Aradhye further discloses: wherein the obtaining the one or more of the contextual data or the sensor data comprises: determining a set of permissions associated with the first application (col. 8, lines 7-18 “The machine adaptation techniques used by the machine learning service can be implemented to work best within the processing, memory, and other resource constraints of a mobile platform. … In some embodiments, the machine-learning service can utilize network support functionality to access non-private and/or anonymized data aggregated across multiple mobile platforms” teaches first application (machine-learning service) being permitted to access either non-private or anonymized data); and obtaining only the one or more of the contextual data or the sensor data to which the first application has permission to access (col. 31, lines 35-41 “In some instances, user model 920 can take recognized contexts from recognition function 916 and application-related data 918 to predict and/or suggest communicative actions, such as possible phone numbers to dial. For example, suppose that the mobile platform recognizes a context such that the user is on their lunch break and is at their office continuing to work …” teaches obtaining contextual data (user is on lunch break and is at the office continuing to work) being non-private data).

Claim 6
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye further discloses: wherein the operations further comprise: receiving feedback data from the second application via the application programming interface, wherein the feedback data provides an indication of whether the at least one inference was correct (col. 7, lines 41-50 “A "machine-learning service' or machine-learning and adaptation service can support automatic adaptation of preferences of person(s) using the mobile platform. The machine learning service is software running on the mobile platform that provides the necessary functionality for software applications to learn from interactions of person(s) using the mobile platform. The machine-learning service can communicate with software applications via an Application Program Interface (API)” teaches a machine learning service allowing software applications to learn from interactions of people using the mobile device; col. 31, lines 57-64 “As shown in FIG.9B, context-related data, including context signals 922a, 922b, 922c and recognized contexts 924a, 924b, 924c, and application-related data 918a–918c can be provided to collective learner 928. Collective model 930 can take recognized contexts provided by collective learner 928 to suggest communicative actions to execute, such as possible phone numbers to dial and/or addresses for text messages and/or emails to be sent” teaches collective learning as a machine learning service and teaches suggested communication addresses as inferences sent by first application (collective learning as a machine learning service); Figure 2 & col. 10, lines 15-19 “FIG. 2 is a block diagram of mobile platform 200, in accordance with an example embodiment. Mobile platform 200 includes mobile platform system 210, machine learning and adaptation service 220, system application(s) 230, and user application(s) 240” teaches the second application being any user application); col. 32, lines 20-24 “ … a user using communication address suggestion UI 944 can view one or more suggested user-specific communication addresses 940, and perhaps provide additional feedback, such as dismissing the suggestion (i.e. refusing to use the suggested communication address) …” teaches feedback provided by the second application (a user application representing communication address suggestion UI) and indicating that the inference (suggested communication address) was not correct (due to dismissal of suggested communication address)).

Claim 7
Aradhye in view of Mathur discloses: the computing device of claim 6. 
Aradhye further discloses: wherein the feedback data describes an actual outcome observed by the second application (col. 32, lines 20-24 “ … a user using communication address suggestion UI 944 can view one or more suggested user-specific communication addresses 940, and perhaps provide additional feedback, such as dismissing the suggestion (i.e. refusing to use the suggested communication address) …” teaches the feedback data describing the outcome observed by the second application (suggested communication address observed by user via communication address suggestion user interface (UI)).

Claim 11
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye further discloses: wherein the computing device comprises a mobile device and the first and second applications comprise mobile applications (Figure 2 & col. 10, lines 15-19 “FIG. 2 is a block diagram of mobile platform 200, in accordance with an example embodiment. Mobile platform 200 includes mobile platform system 210, machine learning and adaptation service 220, system application(s) 230, and user application(s) 240” teaches the first application (machine learning service) and the second application (user application(s)) being included within the computing device (mobile platform)).

Claim 13
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye further discloses: wherein the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform that performs operations comprise a portion of an operating system of the computing device (col. 2, lines 9-18 “ … In yet another aspect, a mobile platform is provided. The mobile platform includes a processor and a non-transitory computer-readable storage medium, configured to store instructions that, when executed by the processor, cause the mobile platform to perform functions. The functions include: (a) receiving data related to a plurality of features,(b) determining at least one feature in the plurality of features based on the received data, (c) generating an output by performing a machine-learning operation on the at least one feature of the plurality of features…” and col. 10, lines 20-33 “FIG. 2 shows that mobile platform system 210 includes mobile platform hardware 212 and operating system software 214 … An example of operating system software 214 is the Android operating system developed by Google Inc. of Mountain View, Calif. …” teaches the instructions (capable of performing machine learning operations) comprising a portion of the operating system (operating system software) of the computing device).

Claim 14 (Independent)
Aradhye discloses: a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations (col. 63, lines 14-16 “ … The computer readable media may also include non-transitory computer readable media that stores program code and/or data for longer periods of time…” and col. 60, lines 23-25 “Processors 2203 can be configured to execute computer-readable program instructions 2206 that are contained in the data storage 2204 …” ), the operations comprising:
registering the first machine-learned model of a provider application with an application programming interface (e.g. C11L50–C12L10: models for machine learning are saved via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed storing of the machine learning models via an API meets the claimed registering such models with an application programming interface);
exposing the machine-learned model by the application programming interface (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed loading of the machine learning models via an API meets the claimed exposing such models with an application programming interface);
receiving input data from the client application via the application programming interface; providing the input data to the provider application via the application programming interface (col. 13, lines 57-64 “Service manager 316 can manage learning session(s), or instances of one or more machine learning and adaptation models, for the application(s) utilizing machine learning an adaptation service 220 … service manager 316 can prioritize learning sessions and/or resources used by machine learning and adaptation service 220” teaches learning session as instance of machine learning and adaptation model (machine-learned model) being managed by machine learning and adaptation service (provider application); Figure 4 & col. 16, lines 21-23 “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440…” teaches the learning API including the functions of the learning interface; col. 16, lines 21-30 “FIG. 4 shows learning interface 440 with five functions: Push(), Pull(). Notify(), Save(), and Load(). In some embodiments, more or fewer functions can be part of learning interface 440. The Push() function can enable an application to provide data to a learning session …” teaches Pull function being included within learning interface and thus being included within the learning API, teaches receiving input data from client application (the application that is providing data to the learning session via learning API by means of the Pull function, and teaches providing input data to the learning session (machine-learned model which is managed by machine learning and adaptation service (the provider application)) via learning API by means of the Pull function); receiving via the application programming interface at least one inference generated by the machine-learned model based at least in part on the input data; and providing the at least one inference generated by the machine-learned model to the client application via the application programming interface (Figure 4 & col. 16, lines 21-23 “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440…” teaches learning interface as an API; col. 16, lines 27 -30 “The Push() function can enable an application to provide data to a learning session. The Pull() function can enable an application to request and receive information, such as inference(s) and/or prediction(s), from a learning session” teaches machine-learned model (learning session) providing inference(s) to client application (the application providing input data to learning session) via 
Aradhye fails to explicitly recite:
That the exposed machine-learned model is exposed to client application (EN: while the reference does disclose an API making available/exposing learning functions to client applications, but it isn’t explicit that a model being saved/registered is the same as what is being exposed to a second application); and
Wherein the client application and the provider application are implemented on a same computing device.
Mathur discloses:
exposing the machine-learned model to a client application by the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to client applications built to use it and/or client user-facing applications, as any application that uses the API in this way is reasonably understood to be a client application);
providing the at least one inference generated by the first machine-learned model to the client application via the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation, as any application that uses the API in this way is reasonably understood to be a client application); 
wherein the client application and the provider application are implanted on a same computing device (e.g. §Abstract: wearable that is capable of running multiple deep learning models locally on the device or §1: executing multiple deep learning based vision algorithms purely locally or §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls or §4.1 showing the hardware device upon which the machine learning platform operates; EN: The reference is very clear that it is operating locally with the CNN machine learning models and user-facing applications all operating on the same device).
Rationale:
Aradhye to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so (Mathur especially e.g. §Abstract or §1 or §6). 

Claim 16
Aradhye in view of Mathur discloses: the non-transitory computer-readable medium of claim 14.
Aradhye further discloses: wherein the providing the input data to the provider application via the application programming interface comprises: obtaining one or more of contextual data or sensor data (col. 31, lines 35-41 “In some instances, user model 920 can take recognized contexts from recognition function 916 and application-related data 918 to predict and/or suggest communicative actions, such as possible phone numbers to dial. For example, suppose that the mobile platform recognizes a context such that the user is on their lunch break and is at their office continuing to work …” teaches obtaining contextual data (user is on lunch break and is at the office continuing to work)); and providing the input data and the one or more of the contextual data or the sensor data to the provider application via the application programming interface, wherein the machine-learned model generates the at least one inference based at least in part on the input data and the one or more of the contextual data or the sensor data (col. 7, lines 41-50 “A "machine-learning service' or machine-learning and adaptation service can support automatic adaptation of preferences of person(s) using the mobile platform. The machine learning service is software running on the mobile platform that provides the necessary functionality for software applications to learn from interactions of person(s) using the mobile platform. The machine-learning service can communicate with software applications via an Application Program Interface (API)” teaches any machine learning service (user model) communicating with software applications via API); col. 31, lines 35-46 “In some instances, user model 920 can take recognized contexts from recognition function 916 and application-related data 918 to predict and/or suggest communicative actions, such as possible phone numbers to dial. For example, suppose that the mobile platform recognizes a context such that the user is on their lunch break and is at their office continuing to work. Further, application-related data may indicate that the user is initiating a phone dialing application and/or a restaurant browsing application. The mobile phone may predict that the user may want to order food and provide a phone number to a local restaurant, possibly a previously called restaurant for making such a food order” teaches a machine learning model (user model) generating an inference (predicting user may want to order food) based on user on lunch break but continuing to work (contextual data) and initiating restaurant browsing app (application related input data); col. 31, lines 24-34 “…Examples of application-related data 818 can include, but are not limited to interacting with applications, initiating programs on the mobile platform, and/or executing communicative actions such as dialing phone numbers, among other possibilities. Additional examples of application-related data are discussed above in the context of FIG. 7, among other figures as well. Further, application-related data 918 can differ from context-related data, context vector(s) extracted by context identification 912, classification indications from classifier function 914, and recognized contexts from recognition function 916” teaches application data being different from contextual data).

Claim 17
Aradhye in view of Mathur discloses: the non-transitory computer-readable medium of claim 14.
Aradhye further discloses: wherein the operations further comprise: receiving feedback data from the client application via the application programming interface, wherein the feedback data provides an indication of whether the at least one inference was correct (col. 7, lines 41-50 “A "machine-learning service' or machine-learning and adaptation service can support automatic adaptation of preferences of person(s) using the mobile platform. The machine learning service is software running on the mobile platform that provides the necessary functionality for software applications to learn from interactions of person(s) using the mobile platform. The machine-learning service can communicate with software applications via an Application Program Interface (API)” teaches a machine learning service allowing software applications to learn from interactions of people using the mobile device; col. 31, lines 57-64 “As shown in FIG.9B, context-related data, including context signals 922a, 922b, 922c and recognized contexts 924a, 924b, 924c, and application-related data 918a–918c can be provided to collective learner 928. Collective model 930 can take recognized contexts provided by collective learner 928 to suggest communicative actions to execute, such as possible phone numbers to dial and/or addresses for text messages and/or emails to be sent” teaches collective learning as a machine learning service and teaches suggested communication addresses as inferences sent by first application (collective learning as a machine learning service); Figure 2 & col. 10, lines 15-19 “FIG. 2 is a block diagram of mobile platform 200, in accordance with an example embodiment. Mobile platform 200 includes mobile platform system 210, machine learning and adaptation service 220, system application(s) 230, and user application(s) 240” teaches the second application being any user col. 32, lines 20-24 “ … a user using communication address suggestion UI 944 can view one or more suggested user-specific communication addresses 940, and perhaps provide additional feedback, such as dismissing the suggestion (i.e. refusing to use the suggested communication address) …” teaches feedback provided by the second application (a user application representing communication address suggestion UI) and indicating that the inference (suggested communication address) was not correct (due to dismissal of suggested communication address)).

Claim Rejections - 35 USC § 103
Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Aradhye (US 8,429,103) in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”) further in view of 
Cronin (US 9.240,016 B2).

Claim 2
Aradhye in view of Mathur discloses: the computing device of claim 1. 
Aradhye further discloses:
registering the first machine-learned model (e.g. C11L50–C12L10: models for machine learning are saved via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed storing of the machine learning models via an API meets the claimed registering such models with an application programming interface);
exposing … the machine-learned model (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure);
Aradhye does not appear to explicitly recite: 
prior to receiving the input data: receiving interface information for the first machine-learned model from the first application; .... the exposing being interface information to the second application.
Mathur discloses:
wherein the operations further comprise … registering the first machine-learned model (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation); and exposing … the machine learned model to the second application (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aradhye to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so ( Mathur especially e.g. §Abstract or §1 or §6). 
Aradhye in view of Mathur does not appear to explicitly recite: 
prior to receiving the input data: receiving interface information for the first machine-learned model from the first application; … the exposing being the interface information.
Cronin discloses: 
wherein the operations further comprise prior to receiving the input data (Figure 12E, step 1273 “Receiving a request from the authenticated subscriber via the interface”): 
receiving interface information for the first machine-learned model from the first application (Figure 12E, step 1270 “Executing a predictive database at the host organization as an on-demand cloud based service for one or more subscribers & col 7, lines 34-45 “… the query interface 180 implements a PreQL Application Programming Interface (API) or a JavaScript Object Notation (JSON) API interface through which queries may be executed against the indices for predictive queries 150 … Analysis engine 185 operates to generate queryable indices for predictive queries from tabular data sets or other data provided by, or specified by users” teaches the API interfaces as the interface information; col 16, lines 30-34 “The modeling assumptions implemented by the analysis engine to generate queryable indices define both a hypothesis space as well as a recipe for assigning a probability to each hypothesis given some data…” teaches the analysis engine (first application) comprising a probabilistic model (first machine-learned model)); 
Figure 12E, step 1272 “Authenticating one of the client devices by verifying the client device is associated with one of the subscribers and based further on authentication credentials for the respective subscriber” & & col. 33, lines 29-40 “ … such a system 1231 further includes an authenticator 1298 to verify that client devices 1206A-C are associated with a subscriber and to further verify authentication credentials for the respective subscriber … the system 123 further including one or more application servers 1265 to execute a query (e.g., provided as input 1257 via the public Internet 1228) against indices of the predictive database … in which the indices represent probabilistic relationships between the rows and columns of the dataset…” teaches the authentication (registration) process for access to the first machine-learning model (probabilistic model)); and 
exposing the interface information for the machine-learned model to the second application (Figure 12E, step 1270 “Exposing an interface to client devices operating remotely from the host organization, wherein the interface is accessible by the client devices via a public Internet” & col 38, lines 4-18 “ … the instructions cause the host organization to perform operations including: exposing an interface to client devices operating remotely from the host organization, in which the interface is accessible by the client device via public Internet; … executing a query against indices of the predictive database generated from a dataset of columns and rows on behalf of the authenticated subscriber, the indices representing probabilistic relationships between the rows and columns of the dataset …” teaches exposing the interface information for the machine learned model (probabilistic model) to the second application (public Internet)).
Aradhye and Mathur and Cronin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the operations further comprise, prior to receiving the input data: receiving interface information for the first machine-learned model from the first application; registering the first machine-learned model; and exposing the interface information for the machine-learned model to the second application as taught by Cronin to the disclosed computing device of Aradhye in view of Mathur
One of ordinary skill in the art would have been motivated to make this modification in order to implement a predictive query interface as part of a cloud service (Cronin col. 1, lines 28-30).

Claim 3
Aradhye in view of Mathur in view of Cronin discloses: the computing device of claim 2.
Cronin further discloses: wherein the interface information for the first machine-learned model comprises one or more of: identification or formatting of input features that the first machine-learned model uses, or identification or formatting of outputs that the first machine-learned model provides (col. 7, lines 52-57 “According to one embodiment, query interface 180 implements a PreQL API interface and/or a JSONAPI interface with specialized functionality to execute PreQL queries or other predictive queries against the databases of the multi-tenant database system 130, such as the indices for predictive queries at element 150 …” teaches a machine-learned model operating via the PreQL API interface; col. 3, lines 50-62 “FIG. 21A provides a chart depicting prediction complete ness versus accuracy; FIG. 21B provides a chart depicting an opportunity confidence breakdown; FIG. 21C provides a chart depicting an opportunity win prediction; FIG. 22A provides a chart depicting predictive relationships for opportunity scoring: FIG.22B provides another chart depicting predictive relationships for opportunity scoring; and FIG.22C provides another chart depicting predictive relationships for opportunity scoring” teaches identification of outputs provided by a machine learned model).
Aradhye and Mathur and Cronin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the interface information for the first machine-learned model comprises one or more of: identification or formatting of input features that the first machine-learned model uses or identification or formatting of outputs that the first machine-learned model provides as taught by Cronin to the disclosed computing device of Aradhye in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a predictive query interface as part of a cloud service (Cronin col. 1, lines 28-30).

Claim 15
Aradhye in view of Mathur discloses: the non-transitory computer-readable medium of claim 14. 
Aradhye further discloses:
exposing … the machine-learned model (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed loading of the machine learning models via an API meets the claimed exposing interface information for the models);
Aradhye does not appear to explicitly recite: 
prior to receiving the input data: receiving from the provider application interface information for the machine learned model; … the exposing being the interface information to the client application.
Mathur discloses:
exposing … the machine learned model to the client application (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aradhye to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so ( Mathur especially e.g. §Abstract or §1 or §6). 
Aradhye in view of Mathur does not appear to explicitly recite: 
prior to receiving the input data: receiving from the provider application interface information for the machine learned model; … the exposing being the interface information. 
Cronin discloses: 
wherein the operations further comprise prior to receiving the input data (Figure 12E, step 1273 “Receiving a request from the authenticated subscriber via the interface”):
 receiving from the provider application interface information for the first machine-learned model (Figure 12E, step 1270 “Executing a predictive database at the host organization as an on-demand cloud based service for one or more subscribers & col 7, lines 34-45 “… the query interface 180 implements a PreQL Application Programming Interface (API) or a JavaScript Object Notation (JSON) API interface through which queries may be executed against the indices for predictive queries 150 … Analysis engine 185 operates to generate queryable indices for predictive queries from tabular data sets or other data provided by, or specified by users” teaches the col 16, lines 30-34 “The modeling assumptions implemented by the analysis engine to generate queryable indices define both a hypothesis space as well as a recipe for assigning a probability to each hypothesis given some data…” teaches the analysis engine (first application) comprising a probabilistic model (first machine-learned model)); 
exposing the interface information for the machine-learned model to the client application (Figure 12E, step 1270 “Exposing an interface to client devices operating remotely from the host organization, wherein the interface is accessible by the client devices via a public Internet” & col 38, lines 4-18 “ … the instructions cause the host organization to perform operations including: exposing an interface to client devices operating remotely from the host organization, in which the interface is accessible by the client device via public Internet; … executing a query against indices of the predictive database generated from a dataset of columns and rows on behalf of the authenticated subscriber, the indices representing probabilistic relationships between the rows and columns of the dataset …” teaches exposing the interface information for the machine learned model (probabilistic model) to the second application (public Internet)).
Aradhye and Mathur and Cronin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the operations further comprise, prior to receiving the input data: receiving from the provider application interface information for the machine-learned model; registering the machine-learned model; and exposing the interface information for the machine-learned model to the client application as taught by Cronin to the disclosed non-transitory computer-readable medium of Aradhye in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a predictive query interface as part of a cloud service (Cronin col. 1, lines 28-30).

Claim Rejections - 35 USC § 103
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aradhye (US 8,429,103) in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”) further in view of 
Earl (US 9,071,576 B1).

Claim 8
Aradhye in view of Mathur discloses: the computing device of claim 1. 
Aradhye in view of Mathur does not appear to explicitly recite: 
wherein the operations further comprise: enforcing one or more application programming interface restrictions.
Earl discloses: wherein the operations further comprise: enforcing one or more application programming interface restrictions (Figure 4 teaches potential restriction (blacklisting incoming traffic from a particular IP address) based on more than 10,000 queries captured in less than 5 minutes; col. 5, lines 4-8 “The action of adding the Internet protocol address to the blacklist and removing it from the blacklist may be performed automatically, for example by an application executing on the server that invokes application programming interface (API) commands provided by the firewall software …” teaches blacklisting incoming traffic from a particular IP address using an API command, thus enforcing an API restriction).
Aradhye and Mathur and Earl are considered analogous art because they are directed to proactive and efficient management of application service requests. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the operations further comprise: enforcing one or more application programming interface restrictions as taught by Earl to the disclosed computing device of Aradhye in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to address problems caused by network capable devices that interfere with the proper operation of application service systems (Earl , col. 3, lines 15-17).

Claim 9
Aradhye in view of Mathur in view of Earl discloses: the computing device of claim 8.
Earl further discloses: wherein the enforcing the one or more application programming interface restrictions comprises enforcing at least a first application programming interface restriction that prohibits the second application from performing a number of queries per second greater than a threshold value (Figure 4 teaches potential restriction (blacklisting incoming traffic from a particular IP address) based on more than 10,000 queries captured in less than 5 minutes; col. 5, lines 4-8 “The action of adding the Internet protocol address to the blacklist and removing it from the blacklist may be performed automatically, for example by an application executing on the server that invokes application programming interface (API) commands provided by the firewall software …” teaches blacklisting incoming traffic from a particular IP address using an API command, thus enforcing an application programming interface (API) restriction on the source of traffic that is using blacklisted IP address; col. 5, lines 51-57 “The firewall 104 may be a firewall, a proxy server, a domain name service forwarder, or other security related software. In an embodiment, the firewall 104 may purge queries from an attacker 118 associated with an Internet protocol address on a blacklist that the firewall 104 maintains. Application service requests from the attacker 118 associated with Internet protocol addresses on the blacklist are purged by the firewall 104” teaches enforcing an API restriction that prohibits the second application (an attacker sending application requests via a blacklisted IP address) from performing a number of queries per second greater than the threshold (10,000 queries in less than 5 minutes) by throttling request rate down to zero queries per second). 
Aradhye and Mathur and Earl are considered analogous art because they are directed to proactive and efficient management of application service requests. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein enforcing the one or more application programming interface restrictions comprises enforcing at least a first application programming interface restriction that prohibits the second application from performing a number of queries per second greater than a threshold value as taught by Earl to the disclosed computing device of Aradhye in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to address problems caused by network capable devices that interfere with the proper operation of application service systems (Earl , col. 3, lines 15-17).

Claim Rejections - 35 USC § 103
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aradhye (US 8,429,103) in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”) further in view of 
Lin (US 8,311,967 B1).

Claim 10
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye in view of Mathur does not appear to explicitly recite: 
wherein the operations further comprise: managing an exchange of resources from the second application to the first application in exchange for the at least one inference.
Lin discloses: wherein the operations further comprise: managing an exchange of resources from the second application to the first application in exchange for the at least one inference (col. 24, lines 50-58: “The systems and techniques described here may be implemented in a computing system that includes a back end component (e.g., as a data server), or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the systems and techniques described here), or any combination of such back end, middleware, or frontend components …” teaches a computing system as an application server or as a computer that can host web based GUI; col. 15, lines 8-12 “ … The operator of the client-subscriber computing system 106a can select to license for use (i.e., rent or subscribe to) a trained model from the subscription model repository 104, typically in exchange for a fee” teaches a resource (a fee) from second application (GUI hosted by client-subscriber computing system) in exchange for a license for use of a trained model (that can generate an inference) from first application (subscription model repository)). 
Aradhye and Mathur and Lin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the operations further comprise: managing an exchange of resources from the second application to the first application in exchange for the at least one inference as taught by Lin to the disclosed computing device of Aradhye in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to gain access to a trained predictive model from a repository of trained predictive models. (Lin , col. 1, lines 45-47).
Claim 12
Aradhye in view of Mathur discloses: the computing device of claim 1.
Aradhye in view of Mathur does not appear to explicitly recite: 
wherein the first machine-learned model comprises a first personalized machine-learned model that has been trained on personal training data that is specific to a user of the computing device.
Lin discloses: wherein the first machine-learned model comprises a first personalized machine-learned model that has been trained on personal training data that is specific to a user of the computing device (col. 24, lines 50-58: “The systems and techniques described here may be implemented in a computing system that includes a back end component (e.g., as a data server), or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the systems and techniques described here), or any combination of such back end, middleware, or frontend components …” teaches a computing system as an application server or as a computer that can host web based GUI; col. 5, lines 4-9 “A client entity—an individual or a group of people or a company, for example—may desire a trained predictive model that has been trained with the client entity's training data and that can receive input data from a client computing system 204a belonging to or under the control of the client entity and generate a predictive output …” teaches first-machine learned model (trained predictive model) trained on personal training data (client entity’s training data) that is specific to a user of the computing device (input data from client’s computing system under control of client)). 
Aradhye and Mathur and Lin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first machine-learned model comprises a first personalized machine-learned model that has been trained on personal training data that is specific to a user of the computing device as taught by Lin to the disclosed computing device of Aradhye in view of Mathur. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain access to a trained predictive model from a repository of trained predictive models. (Lin , col. 1, lines 45-47).

Claim Rejections - 35 USC § 103
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aradhye (US 8,429,103) in view of
Phillipps (US 2014/0358828A1) further in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”).

Claim 18 (Independent)
Aradhye discloses: a computer-implemented method comprising: 
… providing, by the computing device, an application programming interface for the first machine-learned model of the first application (col. 13, lines 57-64 “Service manager 316 can manage learning session(s), or instances of one or more machine learning and adaptation models, for the application(s) utilizing machine learning an adaptation service 220 … service manager 316 can prioritize learning sessions and/or resources used by machine learning and adaptation service 220” teaches learning session as instance of machine learning and adaptation model (first machine-learned model) being managed by machine learning and adaptation service (first application); Figure 2 shows the machine learning and adaptation service (first application) included within the computing device (mobile platform); Figure 3 shows the machine learning and adaptation service including a machine learning and adaptation service API), and 
responsive to receiving, via the application programming interface, a request from the second application for execution of the first machine-learned model of the first application, the request comprising input data (Figure 4 & col. 16, lines 21-30 “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440. FIG. 4 shows learning interface 440 with five functions: Push(), Pull(). Notify(), Save(), and Load(). In some embodiments, more or fewer functions can be part of learning interface 440. The Push() function can enable an application to provide data to a learning session. The Pull() function can enable an application to request and receive information, such as inference(s) and/or prediction(s), from a learning session” teaches a request from the second application (application providing data to learning session) for execution of first machine-learned model (learning session that can provide inferences or predictions) via learning interface (API));
providing the input data to the first machine-learned model of the first application ( col. 16, lines 27-28 “The Push() function can enable an application to provide data to a learning session …” teaches providing input data from second application (application providing data to learning session (first machine-learned model)); and 
providing the second application with at least one output generated by the first machine-learned model of the first application based at least in part on the input data (Figure 4 & col. 16, lines 21-23 “Each of the learning interfaces shown in learning API 412 can include at least the functions of example learning interface 440…” teaches learning interface included within learning API; col. 16, lines 27 -30 “The Push() function can enable an application to provide data to a learning session. The Pull() function can enable an application to request and receive information, such as inference(s) and/or prediction(s), from a learning session” teaches first machine-learned model (learning session) of first application (machine learning and adaptation service) providing at least one output (inference(s) or predictions) to 
wherein providing the application programming interface for the first machine-learned model of the first application comprises: registering the first machine-learned model with the application programming interface (e.g. C11L50–C12L10: models for machine learning are saved via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed storing of the machine learning models via an API meets the claimed registering such models with an application programming interface); and exposing the machine-learned model by the application programming interface (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed loading of the machine learning models via an API meets the claimed exposing such models with an application programming interface).
Aradhye does not appear to explicitly recite:
storing, on a memory of a computing device, a first application, the first application comprising a first machine learned model and storing, on the memory of the computing device, a second application;
That the exposed machine-learned model is exposed to the second application (EN: while the reference does disclose an API making available/exposing learning functions to a second application, but it isn’t explicit that a model being saved/registered is the same as what is being exposed to a second application).
Phillipps discloses: storing, on a memory of a computing device, a first application, the first application comprising a first machine-learned model; and storing on the memory of the computing device, a second application (p. 2 [0028] “Many of the functional units described in this specification have been labeled as modules in order to more particularly emphasize their functional independence …” and p. 2, [0029] “Modules may also be implemented in software for execution by various types of processors. An identified module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, or function…” teaches modules representing logical blocks of computer instructions; p. 3 [0037] “ … These computer program instructions may also be stored in a computer readable storage medium that can direct a computer … to function in a particular manner …” and p. 2 [0032] “More specific examples … of the computer readable storage medium would include … a random access memory … a read-only memory … an erasable programmable read only memory…” teaches modules (logical blocks of computer instructions) being stored in memory (computer readable medium) on a computer; pp. 6-7 [0073] “ … The machine learning module 202 … may generate machine learning ensembles … for different goals based on a user or organization’s own data, so that the action plan module 102 may also display machine learning results customized and determined based on a user or organization’s own historical data, customer data, or the like” teaches the first application (machine learning module comprising a first machine-learned model (machine learning ensemble)) and the second application (action plan module) being stored as logical blocks of computer instructions in memory (computer readable storage medium) of a computer).
Aradhye and Phillipps are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing, on a memory of a computing device, a first application, the first application comprising a first machine learned model and storing, on the memory of the computing device, a second application as taught by Phillipps to the disclosed computer-implemented method of Aradhye.
One of ordinary skill in the art would have been motivated to make this modification in order produce a recommended action plan generated by machine learning. (Phillipps , p. 1 [0002]).
Aradhye in view of Phillipps does not appear to explicitly recite: 
That the exposed machine-learned model is exposed to the second application (EN: while Aradhye does disclose an API making available/exposing learning functions to a second application, multiple APIs are being discussed and it is insufficiently clear).
Mathur discloses:
wherein providing the application programming interface for the first machine-learned model of the first application comprises: registering the first machine-learned model with the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation); and exposing the machine-learned model by the application programming interface (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation).
Rationale:
Aradhye in view of Phillipps to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so ( Mathur especially e.g. §Abstract or §1 or §6). 

Claim 21
Aradhye in view of Phillipps in view of Mathur discloses: the computer-implemented method of claim 18.
Aradhye further discloses: updating, by the computing device, the first machine-learned model of the first application based on at least one of: the input data of the request from the second application or interaction data corresponding to an interaction of a user with the second application (col 11, lines 32-47 “ Machine learning and adaptation service 220 can also train with and utilize feature-related data provided by … user application 240 … machine learning and adaptation service 220 need not have detailed information about feature-related data 222, 232,242 a priori; rather machine learning and adaptation service 220 can utilize incremental learning techniques to generate a model of feature-related data 222, 232, 242, and update the model as needed based on feature-related data 222, 232, 242” teaches the machine learning and adaptation service being responsible for updating the first machine-learned model based upon input data (feature-related data) from second application (user application); col 10, lines 15-19 “FIG. 2 is a block diagram of mobile platform 200, in accordance with an example embodiment. Mobile platform 200 includes mobile platform system 210, machine learning and adaptation service 220, system application(s) 230, and user application(s) 240” teaches the machine learning and adaptation service being part of the computing device (mobile platform)).

Claim Rejections - 35 USC § 103
Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Aradhye (US 8,429,103) in view of
Phillipps (US 2014/0358828A1) further in view of
Mathur (“DeepEye: Resource Efficient Local Execution of Multiple Deep Vision Models using Wearable Commodity Hardware”) in further view of 
Lin (US 8,311,967 B1).

Claim 19
Aradhye in view of Phillipps in view of Mathur discloses: the computer-implemented method of claim 18.
Aradhye discloses: 
exposing, via the application programming interface, information identifying the first machine learned model of the first application (e.g. C11L50–C12L10: saved models for machine learning are loaded via machine learning and adaptation service API 310 or Figure 3 and the associated disclosure; EN: The disclosed loading of the machine learning models via an API meets the claimed exposing interface information for the models).
Aradhye in view of Phillipps does not appear to explicitly recite: 
information indicating a required format of input data for execution of the first machine learned model of the first application.
Mathur also discloses:
exposing, via the application programming interface, information identifying the first machine learned model of the first application (e.g. §2.3: DeepEye can offer image inferences using CNN models in the form of local API calls that applications can be built to use or §3.2: inference results can be passed onto any user-facing apps through API calls; EN: The API exposes multiple CNN models and their results to other applications, which meets this limitation).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aradhye to incorporate a local API with which machine learning models can be stored/registered and via which these models and their inferences can be exposed/provided to other local applications on one computing device as taught by Mathur for the benefit of locally enabling rich analysis in near real-time using multiple models without offloading to the cloud, extendable to various uses of deep learning, while improving deep model accuracy, and providing for privacy concerns by assuring users that data never leaves the system unless they install another application that does so ( Mathur especially e.g. §Abstract or §1 or §6). 
Aradhye in view of Phillipps in view of Mathur 
information indicating a required format of input data for execution of the first machine learned model of the first application.
Lin discloses: 
exposing, via the application programming interface, information identifying the first machine learned model of the first application and information indicating a required format of input data for execution of the first machine learned model of the first application (col. 20, lines 6-21 “A request is received for a subscription model that can provide a predictive output to a client-subscriber computing system and the request includes either an input sample from which an input type (or types) can be derived or an identification of the input type (or types) (Step 702). The request can be received by a system that has a collection of trained predictive models available for subscription, e.g., the subscription model repository 104 of the systems of FIG. 1 or FIG. 3. The request may include an output type, i.e., an indication of a particular type of predictive output required in response to input data of the input type (or types) included with the request (“Yes” branch of Step 704). If the output type is indicated, then the information included in the request, i.e., the input type (or types) and the output type are used to determine one or more matching models included in the subscription model repository 104 (Step 706)” teaches identification of input format (or type) required for identification and execution of the first machine-learned model (subscription model); col. 22, lines 33-36 “In some implementations, the subscription model can be made accessible to the client-subscriber computing system or other computer platforms by an API through a hosted development and execution platform, e.g., Google App Engine.” teaches accessibility to first machine-learned model (subscription model) via API). 
Aradhye, Phillipps, Mathur and Lin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate exposing, via the application programming interface, information identifying the first machine learned model of the first application and information indicating a required format of input data for execution of the first machine learned model of the first application as taught by Lin to the disclosed computer-implemented method of Aradhye in view of Phillipps in view of Mathur. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain access to a trained predictive model from a repository of trained predictive models. (Lin , col. 1, lines 45-47).

Claim 20
Aradhye in view of Phillipps in view of Mathur discloses: the computer-implemented method of claim 18.
Aradhye in view of Phillipps in view of Mathur does not appear to explicitly recite: 
storing, by the computing device, a record of the request from the second application for execution of the first machine-learned model of the first application.
Lin discloses: storing, by the computing device, a record of the request from the second application for execution of the first machine-learned model of the first application (col. 24, lines 50-58: “The systems and techniques described here may be implemented in a computing system that includes a back end component (e.g., as a data server), or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the systems and techniques described here), or any combination of such back end, middleware, or frontend components …” teaches a computing system as an application server or as a computer that can host web based GUI; col. 7, lines 65-67 and col. 8, lines 1-4 “Various techniques can be used to upload a training request and the training data from the client computing system 204a to the predictive modeling server system 306. In some implementations, the training data is uploaded using an HTTP web service. The client computing system 204a can access storage objects using a RESTful API to upload and to store their training data on the predictive modeling server system 306 …” teaches storage of request (training request and data) from the second application (GUI of client computing system) for execution of the first machine-learned model of the first application (predictive modeling server system)).
Aradhye, Phillipps, Mathur and Lin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing, by the computing device, a record of the request from the second application for execution of the first machine-learned model of the first application as taught by Lin to the disclosed computer-implemented method of Aradhye in view of Phillipps in view of Mathur. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain access to a trained predictive model from a repository of trained predictive models. (Lin , col. 1, lines 45-47).

Claim 22
Aradhye in view of Phillipps in view of Mathur discloses: the computer-implemented method of claim 21.
Aradhye in view of Phillipps in view of Mathur does not appear to explicitly recite: 
transmitting, by the computing device, the updated first machine-learned model of the first application to a server; and receiving, by the computing device, an updated first application provided by the server. 
Lin discloses: transmitting, by the computing device, the updated first machine-learned model of the first application to a server (col. 22, lines 63-67 & col. 23, lines 1-2 “ The components of the client subscriber computing system 106a, the predictive model server system 102, the client computing system 204a and/or the dynamic predictive modeling system 306 can be implemented … in a single computer device” teaches the computing device operating as a server (predictive model server system) by virtue of having the requisite components of said server; col 8, lines 21-32 “The predictive modeling server system 306 includes a repository of training functions for various predictive models, which in the example shown are included in the training function repository 316. At least some of the training functions included in the repository 316 can be used to train an “updateable' predictive model. An updateable predictive model refers to a trained predictive model that was trained using a first set of training data (e.g., initial training data) and that can be used together with a new set of training data and a training function to generate a "retrained predictive model. The retrained predictive model is effectively the initial trained predictive model updated with the new training data …” teaches the updated predictive model being available to a server operating as the computing device, thus ensuring transmission of updated first machine-learned model from computing device to server); and receiving, by the computing device, an updated first application provided by the server (col. 22, lines 63-67 & col. 23, lines 1-2 “ The components of the client subscriber computing system 106a, the predictive model server system 102, the client computing system 204a and/or the dynamic predictive modeling system 306 can be implemented … in a single computer device” teaches the computing device operating as a server (predictive model server system) by virtue of having the requisite components of said server; Figure 3 teaches predictive model server system including predictive model repository; col. 11, lines 24-31 “FIG. 6 is a flowchart showing an example process 600 for maintaining an updated dynamic repository of trained predictive models. The repository of trained predictive models is dynamic in that new training data can be received and used to update the trained predictive models included in the repository by retraining the updateable trained predictive models and regenerating the static and updateable trained predictive models with updated training data …” teaches an updated first application (predictive modeling server system with dynamically updated predictive model repository) being 
Aradhye, Phillipps, Mathur and Lin are considered analogous art because they are directed to communication between a user application and a machine learning service on a computing device. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting, by the computing device, the updated first machine-learned model of the first application to a server; and receiving, by the computing device, an updated first application provided by the server as taught by Lin to the disclosed computer-implemented method of Aradhye in view of Phillipps in view of Mathur.
One of ordinary skill in the art would have been motivated to make this modification in order to gain access to a trained predictive model from a repository of trained predictive models. (Lin , col. 1, lines 45-47).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125



/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125